EXHIBIT 10.1


ASSIGNMENT AGREEMENT AND GENERAL RELEASE




This Assignment Agreement and General Release is dated as of November 2, 2011,
by and between Novartis Institutes for BioMedical Research, Inc., a Delaware
corporation (“Novartis”) and Opexa Therapeutics, Inc., a Texas corporation
(“Opexa”).


Whereas, Novartis and Opexa are parties to that certain Asset Purchase Agreement
dated as of August 6, 2009 (the “Asset Purchase Agreement”);


Whereas, Novartis, Opexa and the University of Chicago (the “University”) are
parties to that certain Assignment, Assumption and Amendment Agreement dated as
of August 6, 2009 pursuant to which the Third Amended Restated License Agreement
by and between University and Opexa dated as of August 6, 2009 (the “University
License”) was amended and assigned to Novartis;


Whereas, Novartis wishes to assign and Opexa wishes to have assigned to it the
Acquired Patents (as defined in the Asset Purchase Agreement) and the University
License;


NOW, THEREFORE, in consideration of the foregoing and the covenants and promises
contained in this Agreement, the parties agree as follows:


1.           Novartis hereby assigns to Opexa:  (a) the Acquired Patents (a
complete list of which is set forth in Exhibit A hereto); and (b) the University
License (subject to the consent of the University pursuant to Section 16A of the
University License).  Novartis hereby confirms that it has not encumbered the
Acquired Patents with liens or otherwise.


2.           Each party hereby agrees that the other party shall have no past,
present or future obligations to it or its Affiliates pursuant to either the
Asset Purchase Agreement or the University License, including, without
limitation, the following obligations, which are hereby terminated:
a.  Novartis’ obligation to pay Opexa $500,000 pursuant to Section 6.1(c) of the
Asset Purchase Agreement; and
b.  Opexa’s obligations of confidentiality under Section 6.4 of the Asset
Purchase Agreement; and
c.  Opexa’s non-compete obligations to not research, develop, manufacture or
commercialize any products using or derived form MDSCs under Section 6.5 of the
of the Asset Purchase Agreement.


3.           Each party hereby releases and forever discharges the other and its
Affiliates, predecessors, successors, officers, directors, employees, and agents
from all claims, demands or causes of action whatsoever arising from or
connected in any way with the subject matter of the Asset Purchase Agreement or
the University License, whether presently known or unknown.


IN WITNESS WHEREOF, the parties hereto have duly executed this Assignment
Agreement and General Release.
 

Novartis Institutes for BioMedical Research, Inc. Opexa Therapeutics, Inc.    
By:   /s/ Benjamin Thorner By:    /s/ Neil K. Warma Name:  Benjamin Thorner
Name:  Neil K. Warma Title:  Head of Transactions, Strategic Alliances
Title:  CEO

 
 
 
 

--------------------------------------------------------------------------------

 


Exhibit A
Acquired Patents


1.           WO2007/131200 (Opexa Therapeutics) – PCT/US07/68291
Monocyte-Derived Stem Cells.
International filing date – 4 May 2007


US priority – 60/746,609 filed 5 May 2006


Status
Entered national/regional phase:


US 12/299,588
CA 2,651,331


2.           WO2007/131209 (Opexa Therapeutics) – PCT/US07/68303
Pancreatic Islet-Like Cells.
International filing date – 4 May 2007


US priority – 60/746,584 filed 5 May 2006


Status
Entered national/regional phase:


CA 2,651,326
EP 07761927.8 (EP 2,019,862)
US 12/299,590
JP 2009510113

